Citation Nr: 1226870	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  09-42 166A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to benefits under 38 U.S.C.A. § 1805 for a child born with spina bifida.

2. Entitlement to benefits under 38 U.S.C.A. § 1815 for a child born with birth defects.
 

REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1969 to December 1971. The Appellant is the Veteran's daughter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. The RO denied the claims.

The Board presently REMANDS the appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Appellant if further action is required on his part.


REMAND

The Board presently undertakes no review of the Appellant's claims. The Appellant submitted a November 2009 substantive appeal (VA Form 9) indicating that she wished to appear at a hearing before the Board. A videoconference hearing was scheduled for July 9, 2012.  The Veteran was to sit at the RO in Nashville, TN, and  would be communicating with a Veterans Law Judge sitting in Washington, DC.  The Appellant submitted a timely request to postpone the hearing. A new hearing has not been scheduled.

The Appellant is entitled to a hearing before a Veterans Law Judge as a matter of right. 38 C.F.R. §§ 20.700(a) (2011). As a hearing has been requested, but has not yet been rescheduled, the claims file must be returned to the RO. 38 C.F.R. §§ 19.9, 20.704 (2011). 

Accordingly, the case is REMANDED to the RO for the following action:

1. Please work with the RO in Nashville, TN, to schedule the appellant for a videoconference hearing at that RO before a Member of the Board of Veterans Appeal (seated in Washington, DC) at the earliest opportunity. Notify the Appellant of the date, time, and location of this hearing. Place a copy of the notification letter in the claims file.

2. If the hearing is held, ensure that a transcript of the proceedings is subsequently associated with the claims file.

3. If the Appellant withdraws her request for the hearing or does not appear on the date scheduled, the RO must document any such occurrence in the claims file.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Appellant are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DENNIS F. CHIAPPETTA, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


